COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                          NOTICE REGARDING DOCUMENTS FILED IN CASE
                                   STAYED FOR BANKRUPTCY

Appellate case name:       Julie Fischer v. Sam Ramsey, Nancy Ramsey, Kurt Ronacher and
                           Melissa Ronacher

Appellate case number:     01-14-00743-CV

Trial court case number: 2007-63130

Trial court:               234th District Court of Harris County

        This appeal is stayed pursuant to the Suggestion of Bankruptcy stating that appellant,
Julie Fischer, has filed a petition for relief under Chapter 13 of Title 11, United States Code, in
Case 15-31572, in the United States Bankruptcy Court for the Southern District of Texas, which
appellant filed in this Court on March 30, 2015. See 11 U.S.C. § 362(a) (2000) (automatic stay in
bankruptcy).

        Until the parties notify the Court that the bankruptcy has been concluded and move to
reinstate the case, the Court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2.

       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive
case on the Court’s docket. See TEX. R. APP. P. 8.3.




Clerk’s signature:
                      Clerk of the Court


Date: April 2, 2015